DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see pages 7-8, with respect to the rejection of claims 5-6 under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive. Applicant argues that Takeda (WO 2017/026227 A1) (where Takeda US Patent Application Publication 2018/0223790 is used as a translation), hereinafter Takeda ‘227, does not disclose a controller configured to set an end time of the permission of the current recirculation to be before the main ignition circuit starts the supply of a current through the primary coil next time as recited in claim 5. Applicant argues that every time the second switch 24 is turned on between times t03 and t04 (as shown in Figure 3) the current recirculation by the return circuit 35 is started and every time the second switch 24 is turned off between times t03 and t04, the current recirculation by the return circuit 35 ends. Because turning on of the second switch 24 supplies energy to the primary coil, the end time of the permission of the current recirculation cannot be before the main ignition circuit starts the supply of a current through the primary coil the next time. However, as shown in Figure 3 the main ignition circuit corresponding to first circuit 11 supplies current to the primary coil when the first switch 21 is turned on during the period where the ignition signal IGt is set as a high signal from the ECU 14. The end time of the permission of the current recirculation, as acknowledged by Applicant, occurs when the second switch 24 of the second circuit 12 corresponding to the energy supply circuit turns off. The second switch 24 is turned off before the main ignition circuit starts to supply current a next time, that is before the ignition signal IGt is supplied again, as shown in Figure 3. Similarly, Applicant argues, see pages 8-9, with respect to the rejection of claims 1-4 and 8-9 under 35 U.S.C. 103 that Takeda ‘227 does not disclose a controller configured to send an interruption signal to the main ignition circuit to thereby cause the main ignition circuit to interrupt the current through the primary coil and determine a start time of a permission of the current recirculation by the recirculation circuit using, as a trigger, the interruption signal. Applicant again reasons that the permission of the current recirculation is started at time t03 as shown in Figure 3 when energy is supplied and the second switch 24. However, as shown in Figure 3 when the current through the primary coil is interrupted at time t02 the start time of a permission of the current recirculation is determined at time t03. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-6 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda (WO 2017/026227 A1), hereinafter Takeda ‘227. Note that U.S. Patent Application Serial No. 15/749,555, is/was a National Stage application under 35 U.S.C. §371(c) of PCT/JP2016/070949, thus the U.S. Pub. No. 2018/0223790 A1 of U.S. Patent Application Serial No. 15/749,555 is an accurate English translation of WO 2017/026227 A1.
Regarding claim 5, Takeda ‘227 discloses an ignition device for an internal combustion engine comprising: 
an ignition plug (5);
a primary coil (2) that includes a predetermined winding (as shown in Figure 1);
a secondary coil (3) configured to be magnetically linked to the primary coil and be connected to the ignition plug;
a main ignition circuit (11) configured to supply and interrupt a current through the primary coil to accordingly cause a spark discharge to occur in the ignition plug [0041];
an energy supply circuit (12) configured to supply and stop electrical energy to the predetermined winding of the primary coil to accordingly cause the spark discharge to continue [0028]; 
a recirculation circuit (35) configured to permit and prohibit current recirculation through a recirculation path including the predetermined winding [0054]; and
a controller (13) configured to: 
control the main ignition circuit [0029];
start a permission of the current recirculation by the recirculation circuit after the current through the primary coil is interrupted by the main ignition circuit [0041] [0064-0066], and
	set an end time of the permission of the current recirculation to be before the main ignition circuit starting the supply of a current through the primary coil next time [0098-0099].  
	Regarding claim 6, Takeda ‘227 further discloses wherein the controller is configured to: 
receive a main ignition signal (IGt) of a high level (hi) or a low level (low) [0062, as shown in Figure 3];
energize the main ignition circuit at rising of the main ignition signal [0041, 0063];
interrupt the main ignition circuit at falling of the main ignition signal [0041, 0063];
end the permission of the current recirculation by the recirculation circuit at the next rising of the main ignition signal [0098-0099].  
Regarding claim 10, Takeda ‘227 further discloses wherein the controller is further configured to: 
receive a main ignition signal of a high level or a low level [0029-0030] [0063-0064]; and 
end the permission of the current recirculation by the recirculation circuit at a rising of the main ignition signal [0063-0064]. 
Regarding claim 11, Takeda ‘227 further discloses wherein the controller is further configured to end the permission of the current recirculation by the recirculation circuit at a time at which a supply of the current is started by the main ignition circuit [0063-0064, as shown in Figure 3]. 
Regarding claim 12, Takeda ‘227 further discloses wherein the controller is further configured to provide only a single permission of the current recirculation by the recirculation circuit before the main ignition circuit starts the supply of the current through the primary coil next time [0063-0064, where the single permission of the current recirculation is interpreted as switching of the discharge continuation signal IGw from low to high]. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (WO 2017/026227 A1), hereinafter Takeda ‘227, in view of Takeda (US Patent Application Publication 2017/0284356), hereinafter Takeda ‘356. Note that U.S. Patent Application Serial No. 15/749,555, is/was a National Stage application under 35 U.S.C. §371(c) of PCT/JP2016/070949, thus the U.S. Pub. No. 2018/0223790 A1 of U.S. Patent Application Serial No. 15/749,555 is an accurate English translation of WO 2017/026227 A1.
Regarding claim 1, Takeda ‘227 discloses an ignition device for an internal combustion engine, comprising: 
an ignition plug (5);
a primary coil (2) that includes a predetermined winding (as shown in Figure 1);
a secondary coil (3) configured to be magnetically linked to the primary coil and be connected to the ignition plug;
a main ignition circuit (11) configured to supply and interrupt a current through the primary coil to accordingly cause a spark discharge to occur in the ignition plug [0041];
an energy supply circuit (12) configured to supply and stop electrical energy to the predetermined winding of the primary coil to accordingly cause the spark discharge to continue [0028]; 
a recirculation circuit (35) configured to permit and prohibit current recirculation through a recirculation path including the predetermined winding [0054]; and
a controller (13) configured to: 
control the main ignition circuit [0029];
send an interruption signal to the main ignition circuit to thereby cause the main ignition circuit to interrupt the current through the primary coil [0041] [0064], and
	determine a start time of a permission of the current recirculation by the recirculation circuit using, as a trigger, the interruption signal [0065-0066]. 
	Takeda ‘227 does not disclose the controller configured to end the permission after a predetermined time period has elapsed since the start time. 
	Takeda ‘356 discloses an ignition apparatus for an internal combustion engine, the ignition apparatus permitting and prohibiting current recirculation through a recirculation path including a predetermined winding of a primary coil (17) magnetically linked to a secondary coil (16) that is connected to a spark plug (12) [0031], the ignition apparatus further having a controller (20) configured to determine a start time of a permission of the current recirculation using, as a trigger, an interruption signal [0044, as shown in Figure 3], and to end the permission after a predetermined time period has elapsed since the start time [0069]. 
	First, Takeda ‘356 teaches that the primary current is increased over the time period during which current recirculation occurs, thereby suppressing a decrease in the secondary current during continued spark discharge [0069]. Second, Takeda ‘356 teaches that “[a]s a result of control being performed in this way, according to the above-described embodiments, the current detection circuits 29 and 51 are no longer required, and simplification of the ignition apparatus can be achieved” [0069]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to end the permission for current recirculation disclosed by Takeda ‘227 after a predetermined time period has elapsed as disclosed by Takeda ‘356 because this would remove the need for the current detection units, thereby simplifying the ignition device, while preventing suppression of the secondary current during continued spark discharge. 
	Regarding claim 2, Takeda ‘227 further discloses wherein the controller is configured to: 
receive a main ignition signal (IGt) of a high level (hi) or a low level (low) [0062, as shown in Figure 3];
energize the main ignition circuit at rising of the main ignition signal [0041, 0063];
use falling of the main ignition signal as the interruption signal to interrupt the main ignition circuit and start the permission of the current recirculation by the recirculation circuit at the falling of the main ignition signal [0064-0066, as shown in Figure 3]. 
Regarding claim 3, Takeda ‘227 further discloses wherein the controller is configured to set an end time of the permission of the current recirculation by the recirculation circuit to be before the main ignition circuit starting the supply of a current through the primary coil next time [as shown in Figure 3, the end time of the permission of the current recirculation at time t04 is before the main ignition signal IGt switches to the hi state the next time]. 
Regarding claim 4, Takeda ‘227 further discloses wherein the controller is configured to end the permission of the current recirculation by the recirculation circuit at the next rising of the main ignition signal [0098-0099]. 
Regarding claim 8, Takeda ‘227 further discloses wherein the controller is configured to execute the permission of the current recirculation by the recirculation circuit, in response to the energy supply circuit executing ignition by energy supply to cause the spark discharge to continue, after the current through the primary coil is interrupted by the main ignition circuit [0065-0066].
Regarding claim 9, Takeda ‘227 further discloses wherein the controller is configured to, in response to execution of the ignition by energy supply, maintain a state in which current recirculation through the recirculation path is permitted by the recirculation circuit, and cause the energy supply circuit to supply and stop the electrical energy to the predetermined winding [0048] [0051]. 
Regarding claim 13, Takeda ‘227 further discloses wherein the controller is further configured to: 
receive a main ignition signal of a high level or a low level [0029-0030] [0063-0064]; and 
end the permission of the current recirculation by the recirculation circuit at a rising of the main ignition signal [0063-0064]. 
Regarding claim 14, Takeda ‘227 further discloses wherein the controller is further configured to end the permission of the current recirculation by the recirculation circuit at a time at which a supply of the current is started by the main ignition circuit [0063-0064, as shown in Figure 3]. 
Regarding claim 15, Takeda ‘227 further discloses wherein the controller is further configured to provide only a single permission of the current recirculation by the recirculation circuit before the main ignition circuit starts the supply of the current through the primary coil next time [0063-0064, where the single permission of the current recirculation is interpreted as switching of the discharge continuation signal IGw from low to high]. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (WO 2017/026227 A1), hereinafter Takeda ‘227, in view of Takeda (US Patent Application Publication 2017/0284356), hereinafter Takeda ‘356, and further in view of Kyouda (US Patent Application Publication 2017/0117078). Note that U.S. Patent Application Serial No. 15/749,555, is/was a National Stage application under 35 U.S.C. §371(c) of PCT/JP2016/070949, thus the U.S. Pub. No. 2018/0223790 A1 of U.S. Patent Application Serial No. 15/749,555 is an accurate English translation of WO 2017/026227 A1.
	Regarding claim 7, Takeda ‘227, as modified by Takeda ‘356, discloses the device of claim 1 as discussed above but does not disclose wherein the controller is configured to execute the permission of the current recirculation by the recirculation circuit in response to the energy supply circuit failing to execute ignition by energy supply to cause the spark discharge to continue, after the current through the primary coil is interrupted by the main ignition circuit. 
	Kyouda discloses an ignition apparatus for an internal combustion engine comprising an energy supply circuit (4) and a controller (5) configured to execute permission of current recirculation by in response to the energy supply circuit failing to execute ignition by energy supply to cause the spark discharge to continue, after current through a primary coil (7) is interrupted by a main ignition circuit (3) [0025-0028].
	Kyouda teaches that continuation of the spark discharge under this condition reliably prevents future blow-off and thus additional misfire [0028]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control disclosed by Kyouda with the controller for the ignition device disclosed by Takeda ‘227, to prevent misfires under the condition that the energy supply circuit fails to execute ignition in order to prevent additional misfire. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747